             Case 8:20-bk-01390-RCT        Doc 38     Filed 12/08/20   Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

In re:                                                     Case No.: 8:20-bk-01390-RCT
                                                           Chapter 7
Eric R. Parker

         Debtor(s)                    /



                      SUPPLEMENTAL CERTIFICATE OF SERVICE

         I CERTIFY that on December 8, 2020 a true and correct copy of the Trustee’s Motion To
Sell Real Property, Free And Clear Of Liens, To Have Liens Attach To Proceeds And Pay Secured
Creditor(S) And Administrative / Transactional Costs (Dkt. No. 37) was served by electronic
delivery or U. S. Mail to the attached:




                                      Respectfully submitted,

                                          /s/ Richard M. Dauval
                                      Richard M. Dauval, Trustee
                                      PO Box 13607
                                      St. Petersburg, FL 33733
                                      (727) 327-3328
                              Case 8:20-bk-01390-RCT                Doc 38        Filed 12/08/20        Page 2 of 2
Label Matrix for local noticing                      American Express National Bank                       Internal Revenue Service
113A-8                                               c/o Becket and Lee LLP                               PO Box 7346
Case 8:20-bk-01390-RCT                               PO Box 3001                                          Philadelphia, PA 19101-7346
Middle District of Florida                           Malvern PA 19355-0701
Tampa
Tue Dec 8 12:38:30 EST 2020
Jaime E. Connolly                                    MERRICK BANK                                         Magnolia Park at Riverview HOA, Inc.
c/o Richard A. Mestone, Esq.                         Resurgent Capital Services                           c/o Leland Management
Mestone & Associates LLC                             PO Box 10368                                         6972 Lake Gloria Blvd
435 Newbury Street, Suite 217                        Greenville, SC 29603-0368                            Orlando, FL 32809-3200
Danvers, MA 01923-1065

(p)PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC                   End of Label Matrix
POB 41067                                            Mailable recipients     6
Norfolk, VA 23541                                    Bypassed recipients     0
                                                     Total                   6
